DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 05/31/2022. Claims 1 and 9 were amended. No claims were newly added. Claims 3 and 4 are canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemens (U.S. Pat. 5,340,290, hereinafter “Clemens”).
Regarding claim 1, Clemens discloses a peristaltic pump comprising a rotor 18 (Fig. 3) rotatable by a motor (see col. 4, lines 55-59), a plurality of rollers (see Fig. 3; the rollers are located on rotor 18) rotatably mounted on the rotor (see Fig. 3 showing the rollers on the rotor and rotating along with the rotor as a hole) and first and second tracks 64 and 70 (Fig. 3) mounted on opposite sides of the rotor (i.e., track 64 is part of upper pump shoe 14 and track 70 is part of lower pump shoe 16, each of which is situated on an opposite side of the motor as illustrated in Fig. 2), wherein each track is moveable between a first position adjacent the rotor and a second position spaced from the rotor (i.e., each pump shoe, which includes its respective track, can be moved along vertical channels 48; therefore each track can be moved either into position adjacent the roller or in the opposite direction spaced away from the rotor; see col. 4, lines 63-66 and col. 5, lines 15-19), and 
the first and second tracks are linked by at least one connecting member (i.e., the first and second blocks, which contain the tracks, are linked by connecting members 41 and 43 located on the top pump shoe 14 and bottom pump shoe 16 respectively) slidably received in a block 42 mounted in a fixed position relative to the rotor (i.e., connecting members 41 and 43 slide within passage 48 of a block 42 which is mounted in fixed position so that the rotor may not move relative to the block 42),
whereby the first and second tracks are movable together such that as the first track moves towards the rotor, the second track moves away from the rotor and vice versa (i.e., the first and second blocks, which contain the tracks, are linked by channels 48 into which the first and second blocks must travel; the channels 48 enable the blocks to move independently but it is understood that a user may move the first track toward the rotor at the same time that the second track is moved away from the rotor by hand).
Regarding claim 2, Clemens discloses at least one stop member 50 (Fig. 3) which limits movement of the tracks between the first and second positions (i.e., neither of the blocks, which contain the tracks, can move further toward the rotor than allowed by the stop member 50).
Regarding claim 5, Clemens discloses at least one latch to selectively retain the tracks in their first and second positions (i.e., a cam assembly 20 holds and locks the blocks, which contain the tracks, in place; see col. 6, line 62 to col. 7, line 35 describing the operation of the cam assembly 20).
Regarding claims 6 and 7, in Clemens the tracks are configured for manual movement between the first and second positions (i.e., the blocks, which contain the tracks, may be moved either manually or by a cam assembly 20).
 Regarding claim 8, Clemens discloses a fluid management system which is understood to be capable of use in a medical procedure (the limitation “for use in a medical procedure” in the preamble recites an intended use that does not impart a structural limitation to the claim), comprising a peristaltic pump as claimed in any preceding claim (such as in claim 1), a first flexible tube 67 (Fig. 2) mounted between the first track and the rotor and a second flexible tube 66 (Fig. 2) mounted between the second track and the rotor, wherein the first tube is configured to supply liquid from a liquid reservoir to a channel in a medical instrument and the second tube is configured to apply suction to a channel in a medical instrument (the limitation “configured to supply liquid from a liquid reservoir (or suction) to a channel in a medical instrument” does not appear to impart a structural limitation to the claim, and to be anticipated by prior art, the first and second tubes must merely be capable of supplying liquid or suction to a channel in a medical instrument; Clemens discloses that the peristaltic pump is specifically suitable for pharmaceutical dispensing, dispensing of nutrient solutions, dosing, medical research diagnostic or research, which would be understood to encompass supplying liquid or suction in a medical context; see Clemens at col. 2, line 52 to col. 3, line 7).
Regarding claim 9, Clemens discloses that the first and second tubes have portions which are joined together (i.e., at the location of forks 78 which draw the first and second tubes into contact with one another; see Fig. 2), separated by a non-joined portion (i.e., where the tubes are spread apart by block 50 within the pump itself; see Fig. 2), wherein the tubes are mounted on the pump with the non-joined portion fitted between the rotor and the first and second tracks respectively (as clearly shown in Fig. 2, the tubes 66 and 67 are mounted within tracks so that fluid within the tubes 66, 67 can be pumped by rollers) and at least one of said portions that are joined together (i.e., the location of forks 78) being located on either side of the rotor (see Fig. 2 showing that forks 78 are located on both the left and right side of the rotor as illustrated in the sectioned view).

Response to Arguments
Applicant's arguments filed in the Remarks on 05/31/2022 have been fully considered.
Regarding the rejection of claim 9 under 35 U.S.C. 112, Applicant argued that the claims have been amended to overcome the rejection (Remarks, pg. 4). Accordingly, the rejection has been withdrawn.
Regarding the rejection of claims 1-9 under 35 U.S.C. 102, Applicant argued that claim 1 has been amended such that the rejections over Diggins and Durrum should be withdrawn (Remarks, pg. 4). This argument is found persuasive. The rejections over Diggins and Durrum have been withdrawn.
Regarding the rejection of claims 1-9 under 35 U.S.C. 102 based on the Clemens reference, Applicant argued that Clemens does not disclose the claimed invention (Remarks, pgs. 5-6). Specifically, Applicant argued that Clemens does not disclose that “the first and second tracks are linked and moveable together such that as the first track moves towards the rotor, the second track moves away from the rotor, and vice versa” as recited in amended claim 1 (Remarks, pg. 5). Applicant argued that in Clemens “the upper and lower shoes 14 and 16 either both move away from the rotor, or they both move towards the rotor” (Id.)  This argument is acknowledged, but it is not persuasive. 
Examiner maintains that the limitation “…whereby the first and second tracks are moveable together such that as the first track moves towards the rotor, the second track moves away from the rotor and vice versa” recites a functional feature, i.e., a recitation of what the feature does rather than what the feature is. See In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).  See also Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), holding that “apparatus claims cover what a device is, not what a device does." 
MPEP 2114 instructs that "while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function." 
In this case, the claimed structure of the first and second tracks linked by at least one connecting member slidably received in a block mounted in a fixed position relative to the rotor is not distinguished from the prior art structure. As noted in the above rejection: the first and second tracks of Clemens are linked by at least one connecting member slidably received in a block mounted in a fixed position relative to the rotor, and a user may move the first and second tracks together manually such that the first track can move toward the rotor and the second track can move away from the rotor and vice versa. The prior art of Clemens does not need to be altered in order to be “configured” as claimed. 
Further, Applicant has not set forth an argument for how the prior art first and second tracks are incapable of this intended use. See MPEP 2112(V), instructing that “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
For this reason, the rejection is maintained.
Applicant may wish to amend the claimed invention to recite more specific structure that requires the first and second tracks to move in the claimed manner, and/or a method of moving such tracks in the claimed manner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
08/15/2022